Citation Nr: 0424129	
Decision Date: 08/30/04    Archive Date: 09/07/04	

DOCKET NO.  99-04 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.   

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the cervical spine with 
spondylosis and nerve root compression at C6-C7.   

3.  Entitlement to a total compensation rating based upon 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to April 1972.  

This matter arises from various rating decisions rendered 
since February 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In April 2002, the Board remanded the case to the RO for 
further development and adjudicative action.  

In January 2004, the veteran again raised the July 2001 
denied issue of entitlement to disability compensation for a 
low back disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  That issue is not "inextricably 
intertwined" with the issues currently on appeal.  See 
Harris, 1 Vet. App. at 183.  

As the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to compensation 
benefits for a low back disorder pursuant to the provisions 
of 38 U.S.C.A. § 1151 has been neither prepared nor certified 
for appellate review, the Board is referring it to the RO for 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The appeal regarding the initial rating to be assigned for 
the veteran's service-connected cervical spine disability and 
a TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to 
service connection for a chronic acquired variously diagnosed 
low back has been obtained.  

2.  A chronic acquired low back disorder was not shown in 
active service or for many years thereafter; nor was 
osteoarthritis disabling to a compensable degree during the 
first post service year.  

3.  The probative and competent medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed low back disorder has not been linked to service on 
any basis, or to service-connected cervical spine disability.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed low back disorder was 
not incurred in or aggravated by active military service; is 
not proximately due to, the result of, or aggravated by a 
service-connected disability; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits which in this case was made prior to November 9, 
2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the veteran filed the claim at issue in 
December 1998.  By rating decision dated in February 1999, 
service connection for a lumbar spine disability was denied 
by the RO.  Only after this rating decision was promulgated 
did the RO provide notice to the appellant regarding what 
information and evidence must be submitted to substantiate 
the claim, as well as what evidence and information must be 
submitted by the claimant, what evidence and information will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  



Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the 
notice until after a claimant has already received an initial 
unfavorable agency of original jurisdiction (AOJ) 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ decision notice was not prejudicial to the 
appellant.")  In light of these two findings on prejudice, 
the Board finds that the CAVC in Pelegrini, has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the 
case was in active development including development 
conducted by the Board up and until the most recent return of 
the case to the Board for further appellate review.    

The Board details below the ongoing adjudication of the claim 
at issue, and the multiple documentations providing the 
appellant notice, as well as assistance rendered.  The 
appellant was given notice of the requirements for service 
connection in the February 1999 rating decision, a rating 
decision later rendered in July 2001, a statement of the case 
issued in July 2001, and a supplemental statement of the case 
issued in December 2003.  

The RO advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  The RO also arranged for the 
disability at issue to be examined in conjunction with the 
current claim.  

By RO letter dated in October 2002, the veteran was notified 
of the impact of the VCAA on his appeal, of VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence must demonstrate, and which evidence VA will acquire 
on his behalf, as opposed to that evidence or information 
that it was his responsibility to submit.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  As such, all relevant 
facts have been properly developed, and all evidence 
necessary for an equitable disposition on the issue of the 
veteran's entitlement to service connection for a lumbar 
spine disability has been obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that 
pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).



Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.      


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  

Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).



If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

The CAVC has held that in claims where an intervening change 
in the law or regulation created a new basis of entitlement 
to a benefit, de novo adjudication of the claim was 
warranted.  Spencer v. Brown, 4 Vet. App. 283 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).


Analysis

The veteran contends that he developed a chronic acquire 
variously diagnosed lumbar spine disorder currently at issue 
as a result of trauma incurred during military service.  He 
disputes that he had any disorder of the lumbosacral spine 
that was congenital in nature, and that existed prior to his 
military service.  In the alternative, he argues that if, in 
fact, he had such a disorder, it was aggravated by events 
that occurred during service.  

Service medical records indicate that the veteran had a 
cervical congenital deformity that underwent exacerbation 
during service.  No actual trauma, however, to the lumbar 
spine is noted in the service medical records.  The veteran 
received no treatment, and had no complaints, referable to 
injury to the lumbar spine while on active duty.  

The veteran was seen in December 1995 with complaints of 
chronic low back pain that had occurred in conjunction with 
an injury two years earlier.  In February 1996, he was noted 
to have pain in the lumbar region with radiation to the left 
lower extremity.  This had existed for approximately 2 to 3 
years.  In February 1998, he underwent a spinous fusion and 
laminectomy at L3 - S1.  

During the pendency of this appeal, the veteran submitted 
voluminous exhibits.  Among them is a copy of a service 
medical record dated in March 1972 which indicates that the 
veteran incurred a basketball injury to his cervical spine.  
However, nowhere therein is there any reference to injury to 
the lumbar spine.  Also, among the documents submitted by the 
veteran are photographs of him competing in the Iron Man 
Triathlon in Hawaii in October 1982.  These were accompanied 
by his statement that soon thereafter, running became 
increasingly difficult.  He noted that prior to the early 
1980's, he had led an active athletic lifestyle, that 
included daily workouts, aerobics, strength training, biking, 
swimming, and running.  He indicated that he had an 
overdeveloped soleus muscle on the lower left leg that he 
attributed to atrophy of the lower left leg with increasing 
weakness.  

The veteran underwent a VA orthopedic examination in December 
2002.  He reported for the examination using a walker for 
support at all times while standing.  He had reduced lumbar 
flexion, and lumbar spine motions appeared to be limited by 
pain.  The examiner diagnosed status post lumbar spine fusion 
for anterolisthesis, L4-L5 and L5-S1, with degenerative disc 
disease with left footdrop and left lower extremity atrophy.  
The examiner was of the opinion that the anterolisthesis with 
pars defects at both levels and left lower extremity atrophy 
with left footdrop indicated that the origin of this problem 
was congenital in nature.  

The examiner also stated that he did not note any specific 
instance in the medical records to indicate that there was a 
superimposed disease or injury that occurred while the 
veteran was on active duty.  In the examiner's opinion, it 
was more likely than not that the veteran's lumbar spine and 
left leg disorders were not incurred during military service.  
The examiner also indicated that, in his opinion, the lumbar 
spine and left leg disabilities observed were not proximately 
due to, or the result of, the veteran's service-connected 
cervical spine disability; nor due to aggravation by the 
service-connected cervical spine disability.  

The foregoing represents the primary clinical evidence of 
record regarding the etiology of the veteran's lumbar spine 
disability currently at issue.  In sum, this 
evidence indicates that the veteran has a congenital disorder 
of the lumbar spine that is not a "disease or injury" within 
the meaning of applicable legislation.  Moreover, such 
disorder was not shown on entrance into service.  By virtue 
of its congenital or developmental nature, such disorder is 
considered to have been in existence prior to and during 
service, though no such disorder was shown therein.

A VA examiner has clearly, unmistakably, and unequivocally 
pointed out that the veteran's variously diagnosed low back 
disorder was not shown in service, incurred therein, or 
aggravated therein, nor shown to be causally related to the 
service-connected disability on a secondary basis or on the 
basis of aggravation.  The only indication of record of a 
relationship between the lumbar spine disorder now claimed 
and the veteran's military service is that offered by the 
veteran himself.  However, the veteran is a layman, and is 
not qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Given that the disorder currently claimed is congenital in 
nature, was not aggravated by military service, was first 
diagnosed many years following military service, and has not 
clinically been attributed to either an incident of military 
service or the veteran's service-connected cervical spine 
disability, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 73 F.3d 1372 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record.  The 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2002.

In a February 1999 rating decision, the RO assigned a 
40 percent disability rating for the veteran's service-
connected cervical spine disability, classified as 
degenerative disc disease with spondylosis and nerve root 
compression at C6-C7.  This was evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5290, 5293.

The RO then noted in a December 2003 supplemental statement 
of the case that the criteria for rating intervertebral disc 
syndrome were potentially applicable in the veteran's case.  
This is significant because, effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. §4.71a, Diagnostic Code 5293 was 
revised.  The RO advised the veteran of the foregoing change 
in the rating criteria, and gave him an opportunity to 
provide additional evidence or arguments on that matter.

Notwithstanding the above, however, the Board observes that 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the new regulatory criteria 
used for the evaluation of diseases and injuries of the spine 
have not yet been provided to the appellant.  The RO must 
initially consider these criteria before the Board does so in 
order to preserve the veteran's due process rights.  Bernard 
v. Brown, 4 Vet. App. 384 (1993)

VA must apply the old criteria prior to the effective date of 
the new regulation.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. §5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Thus, in light of the above, the Board finds that 
the appellant should be specifically advised by the RO of the 
new and old criteria for rating spine disabilities.  
Moreover, the appellant's claim should be reevaluated in 
light of the new criteria.  

Accordingly, this case is REMANDED to the VBA AMC for action 
as follows:  

1.  The appellant has the right to submit 
additional evidence and arguments on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical spine 
disability since December 2002.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  In view of the revised criteria for 
rating disabilities of the spine, 
effective September 26, 2003, the claim 
of entitlement to a higher initial 
evaluation for the veteran's 
service-connected cervical spine 
disability should be reviewed.  In this 
regard, any development deemed necessary, 
to include further VA orthopedic 
examination, should be conducted.  

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity of his cervical spine 
disability.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of all previous 
and amended criteria for rating spinal 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the service-connected cervical 
spine disability involve only the nerves, 
or do they also involve the muscles and 
joint structure?

(b) Does the service-connected cervical 
spine disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
cervical spine disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected cervical spine 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected cervical spine 
disability.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
cervical spine disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected cervical spine 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the rating 
criteria.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims on appeal, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



